DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. B. Capehart on 2/23/2022.

The application has been amended as follows: 
(Cancelled). 

(Cancelled) 

(Cancelled) 

(Cancelled) 

(Cancelled) 

(Cancelled) 

(Cancelled) 

(Currently amended) A method for providing a service by an entity in a serving network, the method comprising: 
receiving from a software repository 
storing by the entity in the serving network the received one or more software images (I1, I2, …); and 
upon detecting an event to be provided for a user Equipment of the first network, the service corresponding to one of the one or more services of the first network, triggering instantiation in the serving network of corresponding stored software image of the service 
   
(Currently amended) The method of Claim 8, further comprising receiving a list of identifying respectively the one or more services 

(Original) The method of Claim 9, wherein the list of the one or more services comprises associated service description for each service, and where the associated service description comprises information related to associated software image and information related to associated service trigger.
 
(Original) The method of Claim 8, wherein storing the one or more software images further comprises applying local modifications to the one or more software images and storing the one or more software images as modified in a local repository.
 
(Original) The method of Claim 11 wherein the local modifications comprise adaptation to a special hardware used in the serving network.
 
(Original) The method of Claim 8 further comprises retrieving from the first network up-to-date configuration data for the instantiated software image of the service.

(Original) The method of Claim 8 further comprising removing the software instance for the service once the service as requested is provided.
 
(Original) The method of Claim 8, wherein the serving network is a visited network and the first network is a home network of a user for which the service is instantiated.

(Currently amended) The method of Claim 8, wherein receiving the one or more software images is in response to sending a request to the software repository wherein the request is sent to an address provided in the information related to the associated software image published by the first network. 

(Previously cancelled).
(Previously cancelled)
(Previously cancelled)
(Cancelled) 
(Cancelled) 
(Previously cancelled)
(Previously cancelled)
(Previously cancelled)
(Previously cancelled)
(Previously cancelled)
(Cancelled) 
(Cancelled) 


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The prior art of Van Veen, Le Guennec and Bharatia fail to disclose
      8. A method for providing a service by an entity in a serving network, the method comprising: 
receiving from a software repository one or more software images (I1, I2, …) for one or more services of a first network and where each service is identified by a service identifier (Si); 
storing by the entity in the serving network the received one or more software images (I1, I2, …); and 
upon detecting an event indicating a request for a service to be provided for a user Equipment of the first network, the service corresponding to one of the one or more services of the first network, triggering instantiation in the serving network of the corresponding stored software image of the service.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJIT PATEL whose telephone number is (571)272-3140. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 571-270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AJIT PATEL/Primary Examiner, Art Unit 2416